DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
                     
Response to Amendment
3.	The Amendment filed 11/16/2020 has been entered. Claims 1-6, 8 and 13-17 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 1-6, 8 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further search and consideration, a new ground(s) of rejection is made in view of Zhou et al. (US 20170200067 A1). Please see the rejection below.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 6, 8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Zhou et al. (US 20170200067 A1).
Regarding claim 1, Zaharchuk teaches a training method of a neural network for medical image processing (training a deep network model on a plurality of patches of the input images of the subject for the data augmentation, see [0012] and medical imager includes a magnetic resonance imager (MRI), or a computed tomography (CT) scanner, see [0008]), comprising: 
performing a pre-processing process on an original image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]).
However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples.
In an analogous art, Zhou teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution (For example, reduced resolution images of the input medical image at resolutions of 16 mm, 8 mm, 4 mm, and 2 mm can be generated, see [0046]); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples (Accordingly, reduced resolution images of the input medical image are generated with resolutions of 8 mm, 4 mm, and 2 mm. DI2IN 402 inputs the 8 mm reduced resolution image and generates a segmentation mask providing a segmentation result in the 8 mm reduced resolution image. The segmentation mask for the 8 mm reduced resolution image defines a ROI which is cropped from the 4 mm reduced resolution image and input to DI2IN 404. DI2IN 404 generates a segmentation mask providing a segmentation result in the ROI of the 4 mm reduced resolution image, and the 4 mm resolution segmentation mask defines a ROI which is cropped from the 2 mm reduced resolution image and input to DI2IN 406. DI2IN 406 generates a segmentation mask providing a segmentation result in the ROI of the 2 mm reduced resolution image. The 2 mm resolution segmentation mask defines an ROI in the original resolution image, which is then classified using a part-based DI2IN, see [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Zhou to produce a multiscale 

Regarding claim 3, Zaharchuk as modified by Zhou teaches the training method according to claim 1, wherein the performing the data-augmenting process on the pre-processed image comprises at least one of cropping process, rotating process, upside-down inverting process, and horizontal inverting process (the data augmentation includes cropping, rotating, translation, and flipping, see Zaharchuk [0022]).
Regarding claim 13, Zaharchuk teaches a training device of a neural network for medical image processing (e.g. an appropriately programmed computer, see [0007]), comprising: 
at least one hardware processor (using the CNN method with hardware GPU, see [0025]); and 
a memory having computer program instructions stored thereon that (e.g. an appropriately programmed computer which inherently include a memory, see [0007], when executed by the at least one hardware processor, direct the at least one hardware the at least one hardware processor to: 
perform a pre-processing process on an original image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
perform a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]).
inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples.
In an analogous art, Zhou teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution (For example, reduced resolution images of the input medical image at resolutions of 16 mm, 8 mm, 4 mm, and 2 mm can be generated, see [0046]); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples (Accordingly, reduced resolution images of the input medical image are generated with resolutions of 8 mm, 4 mm, and 2 mm. DI2IN 402 inputs the 8 mm reduced resolution image and generates a segmentation mask providing a segmentation result in the 8 mm reduced resolution image. The segmentation mask for the 8 mm reduced resolution image defines a ROI which is cropped from the 4 mm reduced resolution image and input to DI2IN 404. DI2IN 404 generates a segmentation mask providing a segmentation result in the ROI of the 4 mm reduced resolution image, and the 4 mm resolution segmentation mask defines a ROI which is cropped from the 2 mm reduced resolution image and input to DI2IN 406. DI2IN 406 generates a segmentation mask providing a segmentation result in the ROI of the 2 mm reduced resolution image. The 2 mm resolution segmentation mask defines an ROI in the original resolution image, which is then classified using a part-based DI2IN, see [0049]).


Regarding claim 14, Zaharchuk teaches a medical image processing method based on a neural network (method of image denoising that improves medical images having multi-contrasts of Fig. 1]), comprising: 
obtaining a medical image (using a medical imager to obtain an image of a subject of interest, see [0022]); 
processing the medical image by inputting the medical image into the neural network (These augmented images are input to a deep network comprising residual learning and a convolutional neural network, see [0022]) trained by:
performing a pre-processing process on the medical image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a pathological feature (Residual training and the multi-contrast information also helps to reduce artifacts and preserve pathology, see [0027] and if there is a pathology that can only be seen in some of the contrasts, the difference will be shown in a multi-contrast comparison and the lesion will not be over-smoothed, see [0023]), and 

However, Zaharchuk does not teach the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples.
In an analogous art, Zhou teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution (For example, reduced resolution images of the input medical image at resolutions of 16 mm, 8 mm, 4 mm, and 2 mm can be generated, see [0046]); and training the neural network by inputting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third resolution into the neural network as training samples (Accordingly, reduced resolution images of the input medical image are generated with resolutions of 8 mm, 4 mm, and 2 mm. DI2IN 402 inputs the 8 mm reduced resolution image and generates a segmentation mask providing a segmentation result in the 8 mm reduced resolution image. The segmentation mask for the 8 mm reduced resolution image defines a ROI which is cropped from the 4 mm reduced resolution image and input to DI2IN 404. DI2IN 404 generates a segmentation mask providing a segmentation result in the ROI of the 4 mm reduced resolution image, and the 4 mm resolution segmentation mask defines a ROI which is cropped from the 2 mm reduced resolution image and input to DI2IN 406. DI2IN 406 generates a segmentation mask providing a segmentation result in the ROI of the 2 mm reduced resolution image. The 2 mm resolution 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Zhou to produce a multiscale part-based DI2IN that can be trained and used to improve efficiency, robustness, and accuracy of a medical image analysis task as suggested, see Zhou [0041].

Regarding claim 16, Zaharchuk teaches a medical image processing device based on a neural network (e.g. an appropriately programmed computer, see [0007]), comprising: 
at least one hardware processor (using the CNN method with hardware GPU, see [0025]); and 
a memory having computer program instructions stored thereon that (e.g. an appropriately programmed computer which inherently include a memory, see [0007]), when executed by the at least one hardware processor, direct the at least one hardware processor to: 
obtain a medical image (using a medical imager to obtain an image of a subject of interest, see [0022]);
process the medical image by inputting the medical image into the neural network (These augmented images are input to a deep network comprising residual learning and a convolutional neural network, see [0022]) trained by: 
	performing a pre-processing process on the medical image to obtain a pre-processed image (multiple non-local-mean (NLM) filters having different parameters are applied to the input images, to generate multiple versions of the filtered images, see [0022]); 
performing a data-augmenting process on the pre-processed image to obtain an augmented image (An image with different contrasts and the same anatomy provided for data augmentation, where the data augmentation includes cropping, rotating, translation, and flipping, see [0022]) which retains a 
output a processed result (where an improved image of the target contrast is output, having improved SNR and resolution, see [0022]).
However, Zaharchuk does not clearly teach the augmented image comprising at least one image with first resolution, at least one image with second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution; and training the neural network by selecting the image with first resolution, a part-cropping image from the image with second resolution and a part-cropping image from the at least one image with the third resolution as training samples.
In an analogous art, Zhou teaches the augmented image comprising at least one image with a first resolution, at least one image with a second resolution and at least one image with a third resolution, and the second resolution and the third resolution being higher than the first resolution (For example, reduced resolution images of the input medical image at resolutions of 16 mm, 8 mm, 4 mm, and 2 mm can be generated, see [0046]); and training the neural network by selecting the at least one image with the first resolution, a part-cropping image from the at least one image with the second resolution and a part-cropping image from the at least one image with the third as training samples (Accordingly, reduced resolution images of the input medical image are generated with resolutions of 8 mm, 4 mm, and 2 mm. DI2IN 402 inputs the 8 mm reduced resolution image and generates a segmentation mask providing a segmentation result in the 8 mm reduced resolution image. The segmentation mask for the 8 mm reduced resolution image defines a ROI which is cropped from the 4 mm reduced resolution image and input to DI2IN 404. DI2IN 404 generates a segmentation mask 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk with the multiscale training feature of Zhou to produce a multiscale part-based DI2IN that can be trained and used to improve efficiency, robustness, and accuracy of a medical image analysis task as suggested, see Zhou [0041].

Regarding claim 6, Zaharchuk as modified by Zhou teaches the training method according to claim 1, and Zhou further teaches wherein the part-cropping image from the at least one image with the second resolution comprises a center-cropping image, and the center-cropping image has a same resolution as that of the at least one image with the first resolution (Images 508, 510, 512, 514, and 516 show cropped top-left, top-right, center, bottom-left, and bottom-right parts, respectively, of the ROI at the original resolution, see Zhou [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

Regarding claim 8, Zaharchuk as modified by Zhou teaches the training method according to claim 1, and Zhou further teaches wherein resolutions of the part-cropping image from the at least one 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk with the cropping of Zhou to provide a medical image process to automatically perform any medical image analysis task for which the result of performing the medical image analysis task can be defined as an output image or images as suggested, see Zhou [0015].

7.	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Zhou and further in view of Balas (US 20050054936 A1).
Regarding claim 2, Zaharchuk as modified by Zhou teaches the training method according to claim 1.
 However, Zaharchuk and Zhou do not clearly teach wherein the performing the pre-processing process on the original image comprises performing a pixel normalizing process and a color constancy process on the original image.
In an analogous field of endeavor, Balas teaches wherein the performing the pre-processing process on the original image comprises performing a pixel normalizing process (Upon selection of the appropriate agent which enhances the optical contrast between normal and pathologic tissue, see [0058]) and a color constancy process on the original image (a pseudo-color scale, which represents with different colors the different pixel values of the image or of the images used for the mapping of abnormal tissue areas, is used for the visualization of the mapping of the grade of the alterations to the biochemical and/or functional characteristics of the tissue area under examination, see [0038]).

Regarding claim 10, Zaharchuk as modified by Zhou teaches the training device according to claim 9, wherein the augmenting part comprises a first augmenting part and a second augmenting part, the first augmenting part is configured to perform at least one of cropping process, rotating process, upside-down inverting process and horizontal inverting process (the data augmentation includes cropping, rotating, translation, and flipping, see Zaharchuk [0022]).
However, Zaharchuk and Zhou do not clearly teach the second augmenting part is configured to perform an image-warping process on the pre-processed image.
In an analogous field of endeavor, Balas teaches the second augmenting part is configured to perform an image-warping process on the pre-processed image (the tissue sample is relative to an optical signal detection device and comprises at least one member of the group consisting of translational motion, rotational motion, warping, and local deformation, see claim 43).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk and the multiscale image of Zhou with the mapping of tissue lesion of Balas to provide a pathologic diagnosis of a medical image in order to obtain more accurate diagnosis as suggested, see Balas [0005].

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Zhou and further in view of Ross et al. (US 20090035218 A1).
Regarding claim 4, Zaharchuk as modified by Zhou teaches the training method according to claim 3.

In an analogous field of endeavor, Ross teaches wherein the performing the data-augmenting process on the pre-processed image further comprises performing an image-warping process on the pre-processed image (The warping results are shown in FIG. 19 where the coronal post-therapeutic b0 DWI lesion has been geometrically mapped, warped, onto the coronal pre-therapeutic b0 DWI reference lesion using just the 9 control points from the 3 triads, see [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk and the multiscale image of Zhou with the tissue image of Ross to provide better image of a lesion as suggested.
Regarding claim 5, Zaharchuk as modified by Zhou and Ross teaches the training method according to claim 4. 
However, Zaharchuk and Zhou do not clearly teach wherein the original image comprises a dermoscopy image, wherein the cropping process is performed on the pre-processed image to retain a boundary of a lesion area, and the image-warping process is performed on the pre-processed image to retain a symmetrical characteristic of the lesion area.
In an analogous field of endeavor, Ross teaches wherein the original image comprises a dermoscopy image (the tissue region is an organ e.g., heart, lung, brain, skin, bone, see [0012]), wherein the cropping process is performed on the pre-processed image to retain a boundary of a lesion area (images were cropped to localize the registration to a limited region-of-interest ( ROI) containing a single lesion, see [0095]), and the image-warping process is performed on the pre-processed image to retain a symmetrical characteristic of the lesion area (While the reference set of points remained fixed, an optimizer moved the ones in the second set to warp the second interval exam so that it matched the 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified ordinary skill in the art to have modified the training of Zaharchuk and the multiscale image of Zhou with the tissue image of Ross to provide better image of a lesion as suggested.

9.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zaharchuk et al. (US 20180286037 A1) in view of Zhou and further in view of Hsieh et al. (US 20180144465 A1).
Regarding claim 15, Zaharchuk as modified by Zhou teaches the medical image processing method according to claim 14.
However, Zaharchuk and Zhou do not clearly teach wherein the processing the medical image comprises classifying the medical image based on a pathological feature of a lesion area.
In an analogous field of endeavor, Hsieh teaches wherein the processing the medical image comprises classifying the medical image based on a pathological feature of a lesion area (Using image data attributes, the DDLD 1532 can analyze an image and determine features (e.g., a small lesion) and evaluate diagnostic quality of each feature in the image data, see Hsieh [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale of Zhou with the quality image of Hsieh to provide better image quality to improve or optimize a scanning technique and reconstruction in real time while reducing or minimizing radiation dose, and/or to provide quantified image IQ to clinicians to help with diagnosis as suggested, see Hsieh [0255].
Regarding claim 17, Zaharchuk as modified by Zhou teaches the medical image processing device according to claim 16.

In an analogous field of endeavor, Hsieh teaches wherein the computer program instructions when executed by the processor cause the processor to classify the medical image based on a pathological feature of a lesion area in the medical image by performing the medical image processing method (Using image data attributes, the DDLD 1532 can analyze an image and determine features (e.g., a small lesion) and evaluate diagnostic quality of each feature in the image data, see Hsieh [0225]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the improve quality image of Zaharchuk and the multiscale of Zhou with the different quality image of Hsieh to provide better image quality to improve or optimize a scanning technique and reconstruction in real time while reducing or minimizing radiation dose, and/or to provide quantified image IQ to clinicians to help with diagnosis as suggested, see Hsieh [0255].
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 20190164290 A1) discloses techniques related to implementing fully convolutional networks for semantic image segmentation are discussed. Such techniques may include combining feature maps from multiple stages of a multi-stage fully convolutional network to generate a hyper-feature corresponding to an input image, up-sampling the hyper-feature and summing it with a feature map of a previous stage to provide a final set of features, and classifying the final set of features to provide semantic image segmentation of the input image.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          

/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641